Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 21, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  155395-6(68)                                                                                             Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  FARM BUREAU GENERAL INSURANCE                                                                            Joan L. Larsen,
  COMPANY OF MICHIGAN,                                                                                               Justices
           Plaintiff/Counterdefendant-
           Appellee,
                                                                   SC: 155395
  v                                                                COA: 329585
                                                                   Kent CC: 13-010616-CK
  ACE AMERICAN INSURANCE COMPANY,
           Defendant/Cross-Defendant-
           Appellant,
  and
  MARK RUECKERT and MARYAN PETOSKEY,
          Defendants-Appellees,
  and
  ROBYNN RUECKERT,
             Defendant/Counterplaintiff/Cross-
             Plaintiff-Appellee.
  ___________________________________________/
  ACE AMERICAN INSURANCE COMPANY,
           Plaintiff-Appellant,
                                                                   SC: 155396
  v                                                                COA: 329614
                                                                   Kent CC: 15-000605-CK
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellee.
  ___________________________________________/

         On order of the Chief Justice, the motion of appellant Ace American Insurance
  Company to extend the time for filing its reply is GRANTED. The reply will be accepted
  as timely filed if submitted on or before May 9, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 21, 2017
                                                                              Clerk